DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Steve Cha (Reg. No. 44,069) on July 13, 2022.
The application has been amended as follows: 

Claims
Claim 1: (Currently Amended) An electronic device comprising:
a communication circuitry configured to perform communication with at least one external device;
a memory configured to store a list in which identification information for at least one security application involving user authentication is listed; 
a sensor module configured to recognize a user’s physical or behavioral characteristics in connection with the user authentication; and
a processor electrically connected to the communication circuitry and the memory,
wherein the processor is configured to: 
request the at least one external device to issue a certificate relating to the user authentication based on user information obtained by the sensor module, 
receive the certificate from the at least one external device, and 
store the user information and the certificate issued and provided from the at least one external device in a specified trust zone of the memory, 
wherein the processor is further configured to transmit at least one of first information notifying performance of factory reset of the electronic device and second information requesting de-authentication for the certificate to at least one external device associated with the at least one security application based on the identification information on the list when a factory reset event of the electronic device occurs, and
wherein the processor is further configured to perform the factory reset of the electronic device and delete the certificate when response information relating to the factory reset is received from the at least one external device.	

Claim 5: (Currently Cancelled)

Claim 8: (Currently Amended) A method for managing information of an electronic device, comprising:
obtaining a user's physical or behavioral characteristic information through a sensor module of the electronic device;
request 
storing obtained user's physical or behavioral characteristic information and the certificate issued and provided from the at least one external device in a memory of the electronic device;
generating a list including identification information for at least one security application involving user authentication;
detecting occurrence of a factory reset event of the electronic device; 
transmitting at least one of first information notifying performance of factory reset of the electronic device and second information requesting de-authentication for the certificate to at least one external device associated with the at least one security application based on the identification information on the list when the occurrence of the factory reset event is detected; and
performing the factory reset of the electronic device and delete the certificate when response information relating to the factory reset is received from the at least one external device.

Claim 12: (Currently Cancelled)

Claim 13: (Currently Amended) The method of claim 8, further comprising: outputting a specified message when no response information relating to 

Claim 14: (Currently Amended) The method of claim  8, security application on the electronic device when the response information relating to the factory reset is received from the at least one external device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6-8 and 13-15 are considered allowable.

The Prior Art Singh et al. US Patent Application Publication No. 2012/0238206 teaches a communications device may include a near field communication (NFC) device, at least one memory configured to store secure application data to be communicated via the NFC device and a secure element (SE) application programming interface (API) associated with the secure application data, and a processor coupled with the NFC device and the at least one memory. The processor may be configured to disable the SE API to prevent access to the secure application data based upon a security condition, and enable the SE API to allow access to the secure application data based upon a security restore event.
The Prior Art Velusamy et al. US Patent Application Publication No. 2016/0154982 teaches an anti-theft protection disablement solution to authorized users and authorized customer service representatives. An anti-theft protection disablement request message from a recovery application on a user device may be received via a cloud messaging service or a binary messaging service. In turn, an anti-theft protection disablement message may be transmitted to the user device via the cloud messaging service or the binary messaging service when the anti-theft protection disablement request message is authenticated. The anti-theft protection disablement message may disable an anti-theft protection function on the user device that calls for an input of an anti-theft protection authentication credential for a factory reset of the user device.
The Prior Art Ohara US Patent Application Publication No. 2007 /0234059 teaches a communication device configured to perform communication with at least one external device via a network using a secret key and an electronic certificate that includes information on a public key corresponding to the secret key, includes a storing system configured to store the secret key and the electronic certificate, a receiving system configured to receive an instruction to delete at least one of the secret key and the electronic certificate stored in the storing system, a revocation instructing system configured to instruct, via the network, a management device that manages a list of revoked electronic certificates to register the electronic certificate stored in the storing system with the list in response to the received instruction, and a deleting system configured to delete the at least one of the secret key and the electronic certificate in response to the received instruction.
The instant application is allowable over Singh et al., Velusamy et al., and Ohara described above, either singularly or in combination, due to the instant application teaching a different and detailed electronic device including a communication module that performs communication with at least one external device, a memory that stores a list in which identification information for at least one security application involving user authentication is listed, a processor electrically connected to the communication module and the memory, wherein the processor transmits information for factory reset to at least one external device associated with the security application based on the identification information on the list when a factory reset event of the electronic device occurs. 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of “a memory configured to store a list in which identification information for at least one security application involving user authentication is listed; wherein the processor is further configured to transmit at least one of first information notifying performance of factory reset of the electronic device and second information requesting de-authentication for the certificate to at least one external device associated with the at least one security application based on the identification information on the list when a factory reset event of the electronic device occurs, and wherein the processor is further configured to perform the factory reset of the electronic device and delete the certificate when response information relating to the factory reset is received from the at least one external device” as recited in independent claims 1 and 8 in combination with the remaining elements of the claim as a whole. Therefore, the claims of the instant application are allowable over the cited prior art.[AltContent: textbox ()]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439    



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439